Case 2:19-cr-20164-TGB-EAS ECF No. 51, PageID.327 Filed 01/19/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
    Plaintiff,                               Case No. 19-20164

                                             Honorable Terrence G. Berg

v.
Michael English
     Defendant.
                                /

                              ORDER TO SEAL

      The government having moved to seal its exhibit and the Court being duly

advised in the premises;

      IT IS HEREBY ORDERED that the Government’s Sealed Exhibit 1: BOP

Medical Records, be sealed until further Order of the Court.



                                             /s/Terrence G. Berg
                                             HON. Terrence G. Berg
                                             United States District Judge

Dated: January 19, 2021
